17-1618
     Yang v. Sessions
                                                                                   BIA
                                                                           A072 302 784

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of July, two thousand eighteen.
 5
 6   PRESENT:
 7            ROBERT D. SACK,
 8            REENA RAGGI,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   HONG XIONG YANG,
14                 Petitioner,
15
16                      v.                                       17-1618
17                                                               NAC
18
19   JEFFERSON B. SESSIONS III,
20   UNITED STATES ATTORNEY GENERAL,
21                 Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Mike P. Gao, Flushing, NY.
25
26   FOR RESPONDENT:                    Chad A. Readler, Principal Deputy
27                                      Assistant Attorney General;
28                                      Bernard A. Joseph, Senior
29                                      Litigation Counsel; Jason Wisecup,
1                                  Trial Attorney, Office of
2                                  Immigration Litigation, United
3                                  States Department of Justice,
4                                  Washington, DC.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Hong Xiong Yang, a native and citizen of the

11   People’s Republic of China, seeks review of an April 27, 2017,

12   decision of the BIA, denying his motion to reopen.                  In re

13   Hong Xiong Yang, No. A072 302 784 (B.I.A. Apr. 27, 2017).              We

14   assume the parties’ familiarity with the underlying facts and

15   procedural history in this case.

16       The applicable standards of review are well established.

17   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

18   2008).    In   his   motion    to       reopen,   Yang   asserted    that

19   conditions for pro-democracy activists had worsened in China,

20   excusing the untimely filing of his motion and demonstrating

21   his prima facie eligibility for asylum based on his membership

22   in the Democracy Party of China (“CDP”) in the United States.



                                         2
1          It is undisputed that Yang’s 2017 motion to reopen was

2    untimely filed more than fourteen years after his removal

3    order     became       final       in       2002.            See        8 U.S.C.

4    § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).                  However, the

5    time limitation for filing a motion to reopen does not apply

6    if reopening is sought to apply for asylum and the motion “is

7    based on changed country conditions arising in the country of

8    nationality or the country to which removal has been ordered,

9    if such evidence is material and was not available and would

10   not   have     been   discovered       or   presented   at    the       previous

11   proceeding.”          8 U.S.C.         § 1229a(c)(7)(C)(ii);            8 C.F.R.

12   § 1003.2(c)(3).       The BIA did not err in finding that Yang

13   failed to demonstrate such conditions.

14         “In determining whether evidence accompanying a motion

15   to    reopen    demonstrates       a    material    change         in   country

16   conditions that would justify reopening, [the BIA] compare[s]

17   the evidence of country conditions submitted with the motion

18   to those that existed at the time of the merits hearing

19   below.”      In re S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007).

20   As the BIA found, reports from the U.S. Department of State

21   demonstrate that the Chinese government has repressed pro-
                                             3
1    democracy activists since before Yang’s 2000 hearing.     And

2    the BIA did not err in declining to credit the unsworn letter

3    from Yang’s mother stating that police in China had discovered

4    Yang’s CDP activities in the United States.      See Y.C. v.

5    Holder, 741 F.3d 324, 334 (2d Cir. 2013); Qin Wen Zheng v.

6    Gonzales, 500 F.3d 143, 146-49 (2d Cir. 2007) (concluding

7    that agency may choose not to credit documentary evidence

8    submitted by movant found to be not credible in underlying

9    proceedings).

10       Accordingly, because the BIA reasonably concluded that

11   Yang failed to demonstrate a material change in conditions in

12   China, it did not abuse its discretion in denying Yang’s

13   motion as untimely.   See 8 U.S.C. § 1229a(c)(7)(C).   Because

14   the denial as untimely is dispositive, we do not reach the

15   BIA’s alternative basis for denying Yang’s motion—his failure

16   to establish his prima facie eligibility for relief.   See INS

17   v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

18   courts and agencies are not required to make findings on

19   issues the decision of which is unnecessary to the results

20   they reach.”).


                                   4
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, the pending motion

3   for a stay of removal in this petition is DENIED as moot.

4

5                      FOR THE COURT:
6                      Catherine O’Hagan Wolfe, Clerk of Court
7




                                  5